DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,9,10,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Sekiyama et al (JP2002-073758).
Regarding Claims 1,4,14 Sekiyama discloses an information processing device comprising: a control unit 15 that determines whether or not a moving object (taxi car) is used on and is movable on a route to a destination calculated on a basis of a current position and closest (personal) schedule information of a user; and performs control to move the moving object used on the route to a riding place of the user by instructing a car allocation management server of the car to move the car available on the route to the riding place of the user (taxi dispatched to boarding point).

Regarding Claim 2, Sekiyama discloses the control unit 15 predicts an arrival time at the riding place from the current position of the user and the route to the destination (para. 0057), and instructs an operation management server 11 of the moving object (taxi) to cause the moving object (taxi) to stand by at the riding place at the predicted arrival time. 
Regarding Claim 5, Sekiyama discloses the control unit performs control to move the moving object (taxi) used on the route to the riding place in a case where an operation mode of a terminal device 12 worn by the user is an available mode (para. 0059).
Regarding Claims 9,10 Sekiyama discloses a reception unit that receives route information from the current position to the destination from a terminal device 12 worn by the user, the route information being calculated on the basis of the current position and the closest schedule information of the user, wherein the control unit determines whether or not the moving object (taxi) is used on the route to the destination indicated by the route information S707. 
Regarding Claim 15, Sekiyama discloses a server 11 that includes a control unit that determines whether or not a moving object (taxi car) is used on a route to a destination calculated on a basis of a current position and closest schedule information of a user and performs control to move the moving object used on the route to a riding place of the user; and a terminal device 12 that is worn by the user and includes a route calculation unit (para. 0006) that calculates the route from the current position to the destination on the basis of the current position and the closest schedule information of the user, wherein the server further includes a reception unit that receives the calculated route information from the terminal device, and the control unit determines whether or not the moving object (taxi) is used on the route to the destination indicated by the route information.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama in view of Yajima (JP 2006-349595).
Regarding Claim 3, Sekiyama (applied in a similar manner as claim 1 above) discloses all features claimed, but does not explicitly teach the moving object is an elevator, and the control unit determines a presence of the elevator on the route, and instructs an operation management server of the elevator to move the elevator existing on the route to a riding floor of the user.
Yajima discloses a route guide system comprising a moving object is an elevator, and the control unit determines a presence of the elevator 171 on the route, and instructs an operation management server 13 of the elevator to move the elevator existing on the route to a riding floor of the user (Fig. 1).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sekiyama with those of Yajima, so as to expand the ways of guiding users to a destination, as is known in the art to be desirable. 




Claim(s) 6,11,12,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama in view of Kumagai (JP 2009-118046).
Regarding Claim 6, Sekiyama (applied here in a similar manner as to claim 5) discloses all features claimed, but does not explicitly teach a terminal device with an operation mode that is switched to an available mode in a case of a state where the terminal device is worn by the user, and is switched to an authentication waiting mode in a case where the terminal device is removed from the user to be in a non-worn state.
Kumagai discloses a terminal device 20 with an operation mode that is switched to an available mode (authentication lock 50) in a case of a state where the terminal device is worn by the user (mounting member 40), and is switched to an authentication waiting mode (non authenticable state, claim 1) in a case where the terminal device is removed from the user to be in a non-worn state.
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sekiyama with those of Kumagai, so as to allow for easy authentication of elevator use, as is known in the art to be desirable. 
Regarding Claim 11, Kumagai discloses the terminal device is a card type terminal device 21, the card type terminal device is attached to or removed from a card holder unit 42 mounted on a strap unit 44 hung on a neck of the user, and includes a communication unit 47 that communicates with the card holder unit 42, and the control unit determines whether or not the card type terminal device is in a state of being worn by the user on a basis of a detection result detected by a sensor 22A provided in the strap unit and received by the communication unit 47. 
Regarding Claim 12, Kumagai discloses the card type terminal device includes a power reception unit La/31 that receives power from the card holder unit 42.
Regarding Claim 16, Kumagai discloses the terminal device is a card type terminal device 21, the card type terminal device is attached to or removed from a card holder unit 42 mounted on a strap unit 44 hung on a neck of the user, and further includes a communication unit 47 that communicates with the card holder unit 42, a determination unit that determines whether or not the card type terminal device is worn by the user on a basis of a detection result detected by a sensor 22A provided in the strap unit 44 and received by the communication unit 47, and an operation mode switching unit that switches an operation mode of the card type terminal device to an available mode (authentication lock 50) in a case of a state where the card type terminal device is worn by the user (mounting member 40) and switches the operation mode of the card type terminal device to an authentication waiting mode (non authentication state, claim 1) in a case where the card type terminal device is removed from the user, and Sekiyama discloses the control unit of the server performs control to move the moving object used on the route to the ending place in a case where the operation mode of the card type terminal device worn by the user is the available mode.



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekiyama in view of Ikisu et al (JP 2005-228020).
Regarding Claim 7, Sekiyama (applied here in a similar manner as to claim 1 above) discloses all features claimed, but does not explicitly teach that the closest schedule information is reservation information of a conference room in a range close to a current time, and the destination is a place of the conference room reserved by the user.
Ikisu discloses a schedule management system that teaches scheduling meetings by making  reservations of a conference room in a range close to a current time at a conference room reserved by the user (using a route search 250 and map DB252, position of conference room DB232, schedule DB212, see Fig. 4).
It would have been obvious to one of ordinary skill in the art to adapt the teachings of Sekiyama with those of Ikisu, so as to be able to manage a user’s time more efficiently as is known in the art to be desirable. 



Allowable Subject Matter
Claims 8,13,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837